232 F.3d 844 (11th Cir. 2000)
UNITED STATES of America, Plaintiff-Appellee,v.Steven Lawrence RILEY, Defendant-Appellant.
No. 99-2426.
United States Court of Appeals, Eleventh Circuit.
November 8, 2000.November 20, 2000.

Appeal from the United States District Court for the Middle District of Florida  (No. 98-00288-CR-T-26E); Richard A. Lazzara, Judge.
Before TJOFLAT, COX and BARKETT, Circuit Judges.

BY THE COURT:

1
We sua sponte grant rehearing in this appeal. Our opinion is published at 211  F.3d 1207 (11th Cir.2000).


2
After we filed our opinion in this appeal, but before the mandate issued, the  Supreme Court decided Castillo v. United States, 120 S.Ct. 2090,  147 L.Ed.2d 94 (2000), which casts doubt on the correctness of our ruling  rejecting Riley's challenge to the enhanced penalty the district court imposed  on him under 18 U.S.C.  924(c)(1). We accordingly vacate the portion of our  prior opinion addressing the  924(c) sentencing issue and direct the clerk to  schedule the appeal for oral argument on that issue before a regular  oral-argument panel.


3
REHEARING GRANTED; OPINION VACATED IN PART; ORAL ARGUMENT GRANTED IN PART.